Citation Nr: 0211614	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  95-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 28, 1990, to 
May 25, 1991.  Other periods of reserve service occurred, 
including in 1980 and from January 4, 1993 to January 28, 
1994 (active duty for training).

By its decision, dated July 26, 2000, the Board of Veterans' 
Appeals (Board) determined that the veteran's claim for 
service connection for a right hip disorder was well grounded 
and remanded such claim to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
for further development.  Following the RO's completion of 
the requested actions, the case was returned to the Board for 
further consideration.

In addition, the Board in its July 2000 decision denied 
entitlement of the veteran to service connection for a low 
back disorder on the basis that such claim was not well 
grounded.  Under § 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on "the Secretary's own motion," 
be readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
the date of enactment of the VCAA (November 9, 2000).  In 
VAOPGCPREC 3-2001, the VA's General Counsel held, among other 
things, that "[s]upervisory or adjudicative personnel of 
VA's Veterans Benefits Administration are authorized to 
initiate such readjudication on behalf of the Secretary, and 
other VA organizational elements, such as the Board of 
Veterans' Appeals ... may refer to VBA cases involving those 
finally decided claims."  Such claim is hereby referred to 
the RO for readjudication, pursuant to the VCAA.  



FINDINGS OF FACT

1.  The veteran was treated on one occasion in service for 
minor, intermittent hip pain of an uncertain etiology and she 
was treated after service for a variously diagnosed right hip 
disorder, beginning in June 1994. 

2.  There was a question of arthritis of the right hip, 
raised as an alternate diagnosis by a private medical 
practitioner on clinical evaluation of the veteran in June 
1994, but all subsequent clinical and radiological evidence 
indicates that arthritis of the veteran's right hip is not 
present.

3.  No medical professional has linked the veteran's current 
right hip disorder, identified most recently as right hip 
flexor tendinitis, to the veteran's military service or any 
event thereof.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
service, nor may arthritis of the right hip be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1111, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

As set forth above, this matter was remanded most recently by 
the Board to the RO in July 2000 for certain development 
actions, including requests to be made of the veteran by the 
RO as to the name and address of her Reserve unit, names and 
addresses of medical care providers, furnishing of additional 
VA examination, and readjudication of the issue presented.  
The record reflects that the RO attempted to contact the 
veteran by letter, dated in November 2001, in an effort to 
obtain the data requested by the Board and authorization to 
obtain medical records from non-VA sources, to which the 
veteran failed to reply.  Prior attempts to verify the 
veteran's periods of service and obtain all of her medical 
records compiled by the service department are noted, the 
most recent response to which was provided by the Department 
of the Army in March 1999, indicating that the veteran was 
assigned to a Reserve unit and suggesting that the veteran be 
contacted directly for additional data as to the name and 
address of the unit.  As the veteran failed to respond to the 
November 2001 request for information, no Stegall violation 
is found with respect to the RO's inability to obtain the 
data sought from the service department or attending medical 
providers.  

The record also indicates that the veteran was afforded a VA 
medical examination in June 2001, at the Board's request.  
Such examination was conducted in accordance with the Board's 
directives and, although the examiner did not offer an 
opinion as to the relationship of the veteran's right hip 
tendinitis to military service, he did furnish a reasonable 
explanation as to why such an opinion could not be provided.  
As well, the readjudication of the claim presented is shown 
to have been effectuated in the supplemental statement of the 
case issued by the RO in August 2001.  It is noteworthy as 
well that neither the veteran, nor her representative, offers 
any allegation of noncompliance with the Board's remand 
directives.  Inasmuch as no Stegall violation warranting 
further action by the RO is found, the merits of the issue 
presented are to be herein addressed in conjunction with the 
veteran's allegations in support of the benefit sought.

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the VCAA.  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined and expanded 
the obligations of VA with respect to its duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, she is entitled to consideration of her claim 
under the version of the law or regulation most favorable to 
her.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

It is apparent that the veteran was specifically made aware 
of the VCAA in the RO's letter to her and her representative 
in August 2001.  Through such document she has been advised 
of the evidence needed to substantiate and complete her claim 
of entitlement to service connection for a right hip 
disorder.  Also, it is noted that VA has a duty under the 
VCAA to assist the veteran in obtaining evidence necessary to 
substantiate her claim, with notice to her of the evidence 
for which she is responsible for submitting and that evidence 
which VA will obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, in this instance, the veteran has 
not fully cooperated either in terms of providing relevant 
data regarding her service in the United States Army Reserve 
or medical treatment she may have received for right hip 
disablement since her last service separation.  Moreover, the 
veteran does not specifically request that any additional 
development of the evidence, to include further retrieval of 
medical records, be undertaken, nor does she reference any 
perceived failure on the part of VA to assist her in 
obtaining needed evidence.  Inasmuch as the VCAA requirements 
have been met, a remand to the RO would serve no useful 
purpose and there is otherwise no reasonable basis for any 
other development either from a procedural or evidentiary 
standpoint.  As such, there is found to be no possibility of 
prejudice to the veteran were the Board to proceed to 
adjudicate the merits of the claim presented, based on the 
provisions of the VCAA and its implementing regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G. C. Prec. 16-92).  

Factual Background

No abnormality of the right hip is shown at the time of any 
medical examination at service entrance.  Service medical 
records identify that, in April 1991, the veteran sought 
medical assistance because of right hip pain with an 
insidious onset two months prior thereto.  No prior medical 
treatment for right hip pain was noted by the veteran.  There 
was found to be a full range of motion of the right hip; no 
evidence of trochanteric bursitis or neurovascular 
abnormality was indicated.  X-rays were noted to be 
unremarkable.  An impression of minor, intermittent hip pain 
of an uncertain etiology was set forth.  No further complaint 
or finding as to the right hip is shown in subsequently 
compiled service medical records, excepting a notation of 
intermittent right hip bursitis at the time a quadrennial 
medical examination in April 1992.  

After service, it is shown that the veteran underwent blood 
testing in February 1992.  At that time, the value obtained 
for the veteran's sedimentation rate was noted to be within 
the normal range.

In June 1994, the veteran sought medical treatment for 
complaints of right hip pain; the assessment was of 
questionable arthritis versus bursitis.  Later in the same 
month, assessments of arthritis and bursitis were offered by 
the same private medical practitioner.

The veteran was afforded a VA general medical examination in 
July 1994, at which time she reported a history of right hip 
bursitis.  The diagnosis was of bursitis.  Orthopedic 
examination followed, when she noted that she had been 
experiencing right hip pain off and on since 1990 or 1991.  
Findings, including normal X-rays of the right hip, 
culminated in entry of a diagnosis of right hip pain, 
muscular in origin, without bony deformity.  

In June 1995, the veteran was evaluated by a private 
physician for a several year history of right hip pain.  X-
rays demonstrated no evidence of acute bony injury of the 
right hip.  Impressions of tendinitis of the right hip and 
rule out a stress fracture were offered.  A bone scan of the 
right hip later in June 1995 was found to be normal.

Further evaluation of the veteran was undertaken by yet 
another private physician, beginning in September 1995, at 
which time she complained of a four-year history of 
persistent, but variable, pain in the right hip area.  Prior 
X-ray studies and tests for sedimentation rate and other 
blood chemistry were noted to be normal.  Based on the 
findings obtained, impressions of trochanteric bursitis and 
tendinitis of the iliotibial band were recorded.   No 
evidence for systemic inflammatory disease or mechanical 
abnormality leading to her bursitis and tendinitis was noted.  
Further examination in December 1995 yielded an impression of 
rectus femoris tendinitis.  

The veteran was afforded an RO hearing in May 1996, when she 
and her spouse offered testimony in support of the claim for 
service connection for a right hip disorder.  Inservice sick 
call visits for right hip pain were described and further 
evaluation was sought in postservice years for continuing 
right hip complaints.  The limitations imposed upon the 
veteran by her right hip disability were set forth.

On a VA medical examination in June 1998, the veteran 
reported that her right hip pain began in 1990, without 
associated trauma.  Clinically, there was diffuse pain over 
the right hip bursa.  Diminished range of motion and pain on 
movement were identified.  X-rays showed no evidence of 
degenerative changes or other bony pathology.  The diagnosis 
was of right hip pain of the soft tissues.  It was difficult 
in the examiner's view to state whether such pain was the 
result of bursitis or a tight tensor fascia lata.

Further VA medical examination in June 2001 showed that the 
veteran offered a history of right hip pain dating to 1993 or 
1994.  While the examiner did not find that chronic 
disability of the right hip joint was present, the veteran's 
subjective complaints and the findings from examination were 
found to be most consistent with hip flexor tendinitis.  As 
the veteran was unable to exactly identify the point in time 
that she developed right hip pain, the examiner determined 
that he would be unable to ascertain whether her right hip 
disorder had its onset during military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1131; 38 C.F.R. 
§ 3.303(a).  Where a veteran served 90 days of more during a 
period of war or during peacetime after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

In this instance, complaints of right hip pain were noted on 
two occasions in service, without associated pathology being 
identified.  Several years following the veteran's discharge 
from active duty, various diagnoses relating to the right hip 
are provided, but no medical professional offers a diagnosis 
or opinion specifically linking current disability of the 
veteran's right hip to any prior period of military service.  
Moreover, no showing of arthritis of the right hip on X-rays 
or other diagnostic study is made, and there is also no 
showing or allegation of any inservice trauma either during 
active duty or any period of active duty for training or 
inactive duty training.  As well, no medical professional has 
specifically linked any right hip disability of the veteran 
to inservice trauma.  

While the veteran is shown to have had some training in the 
nursing field, leading to licensure as a practical nurse or 
LPN, such training is not shown to have rendered her a 
medical professional whose opinions as to medical diagnosis 
and etiology are to be viewed as competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  To 
that end, the record as a whole fails to demonstrate the 
existence of chronic disability of the right hip with its 
origins during military service.  As competent evidence of a 
nexus between claimed right hip disablement and the veteran's 
multiple periods of service is lacking, it is concluded that 
there is no basis in existing legal authority for a grant of 
the requested benefit.

In light of the foregoing, a preponderance of the evidence is 
found to be against the veteran's claim of entitlement to 
service connection for a right hip disorder.  As there is not 
an approximate balance of the positive and negative evidence 
presented as to such issue, denial of the benefit sought on 
appeal is required.  



ORDER

Service connection for a right hip disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

